DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/709529, filed on 5/12/2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
Response to Amendment
Claims 1-5, 10-14 and 19-22 are currently pending.  In response to the office action mailed 2/17/2022 Applicant amended claims 1 and 11; and cancels claims 8-9 and 17-18; and newly added claims 21-22.
Claim 1-2, 5-7, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080007679 A1 to Ochiai et al. in view of US 20020044230 A1 to Yamazaki.
Regarding Claim 1.  Ochiai discloses a liquid crystal display device comprising: a first substrate (Fig. 5 SUB1); a second substrate (Fig. 5 SUB2); liquid crystal sealed between the first substrate and the second substrate (Fig. 5 LC); a scanning line provided between the first substrate and the liquid crystal (Fig. 3 scanning line G); a drain line crossing the scanning line (Fig. 1A source line D); a thin film transistor having a semiconductor layer ( Fig. 3 semiconductor layer Poly-Si) and a source electrode (Fig. 3 electrode DD); a common electrode above the scanning line, the drain line and the thin film transistor (Fig. 2 and Fig. 3 electrode CT); a first pixel electrode connected to the source electrode (See Fig. 3 Pix); and a second pixel electrode adjacent to the first pixel electrode, wherein the second pixel electrode has a slit, the drain line has a portion parallel to a longitudinal direction of the slit (See Fig. 1A), the scanning line is between the first pixel electrode and the second pixel electrode in a plan view (See Fig. 1A), the semiconductor layer has a first region and a second region, and overlapped with the scanning line at the first region and the second region, and a part of the semiconductor layer between the first region and the second region is located on the second pixel electrode side of the scanning line and overlaps with the second pixel electrode in the plan view (As shown in Fig. 1A), a width of a first portion where the drain line overlapped with the semiconductor layer in the plan view is smaller than a width of the drain line other than the first portion, the first portion is crossing the scanning line (As shown in Fig. 1A), and the semiconductor layer is connected to the drain line through a contact portion located in a position the other than the first portion (as shown in Fig. 1A). 
Ochiai does not specifically disclose that the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion.
However, Yamazaki discloses the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion (See Fig. 1 gate wiring 235) to efficiently lay out the circuit elements to improve picture quality (para 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion.

Regarding Claim 2.  Ochiai further discloses a part of the second pixel electrode overlaps with the scanning line in a plan view (See Fig. 1A). 
Regarding Claim 5.  Ochiai further discloses the first region is a first channel region and the second region is a second channel region (As shown in Fig. 1A). 
Regarding Claim 6.  Ochiai further discloses the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion (as shown in Fig. 1A). 
Regarding Claim 7.  Ochiai further discloses the width of the first portion is wider than the width of the drain line other than the first portion (as shown in Fig. 1A). 
Regarding Claim 10.  Ochiai further discloses the second pixel electrode has a first electrode portion and a second electrode portion (See Fig. 1A), the slit is between the first electrode portion and the second electrode portion (See Fig. 1A), and the first electrode portion and the second electrode portion are not connected to each other at the first pixel electrode side (See Fig. 1A). 
Regarding Claim 11.  Ochiai discloses a liquid crystal display device comprising: a first substrate (Fig. 5 SUB1); a second substrate opposed to the first substrate (Fig. 5 SUB2); liquid crystal sealed between the first substrate and the second substrate (Fig. 5 LC); a scanning line above the first substrate and extending in a first direction (Fig. 1A and Fig. 3 scanning line G); a drain line above the first substrate and extending in a second direction crossing the first direction (Fig. 1A source line D); a thin film transistor having a semiconductor layer( Fig. 3 semiconductor layer Poly-Si) ; a first pixel electrode connected to the thin film transistor (See Fig. 3 electrode Pix); a second pixel electrode adjacent to the first pixel electrode in the second direction (See Fig. 1A); and a common electrode opposed to the first pixel electrode and the second pixel electrode (Fig. 1A electrode CT), wherein the scanning line is between the first pixel electrode and the second pixel electrode in a plan view (See Fig. 1A), the semiconductor layer has a first region and a second region, and overlapped with the scanning line at the first region and the second region (See Fig. 1A), a part of the semiconductor layer between the first region and the second region is located on the second pixel electrode side of the scanning line and overlaps with the second pixel electrode in a plan view (See Fig. 1A), and a part of the second pixel electrode is located in an area between the scanning line and the part of the semiconductor layer (As can be seen from Fig. 1A), a width of a first portion where the drain line overlapped with the semiconductor layer in the plan view is smaller than a width of the drain line other than the first portion, the first portion is crossing the scanning line (As shown in Fig. 1A), and the semiconductor layer is connected to the drain line through a contact portion located in a position the other than the first portion (as shown in Fig. 1A). 
Ochiai does not specifically disclose that the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion.
However, Yamazaki discloses the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion (See Fig. 1 gate wiring 235) to efficiently lay out the circuit elements to improve picture quality (para 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the scanning line has a second portion overlapped with one of the first region and the second region in a plan view, the width of the second portion is wider than the width of the scanning line other than the second portion.
Regarding Claim 12.  Ochiai further discloses the second pixel electrode has a slit, and a longitudinal direction of the slit is parallel to a portion of the drain line (See Fig. 1A). 
Regarding Claim 13.  Ochiai further discloses the second pixel electrode has a portion overlap with the scanning line in a plan view (See Fig. 1A). 
Regarding Claim 14.  Ochiai further discloses the first region is a first channel region and the second region is a second channel region (See Fig. 1A). 
Regarding Claim 15.  Yamazaki further discloses the drain line has a first portion overlapped with the semiconductor layer in a plan view, wherein a width of the first portion is different from a width of the drain line other than the first portion (See Fig. 1 source wiring 207) to efficiently lay out the circuit elements to improve picture quality (para 8).
Regarding Claim 16.  Yamazaki further discloses the width of the first portion is wider than the width of the drain line other than the first portion (See Fig. 1). 
Regarding Claim 19.  Ochiai further discloses the first region overlaps with the drain line, and wherein a gap is not between the second region and the second pixel electrode in a plan view (See Fig. 1A). 
Regarding Claim 20.  Ochiai further discloses the second pixel electrode has a first electrode portion and a second electrode portion, the slit is between the first electrode portion and the second electrode portion, and the first electrode portion and the second electrode portion are not connected to each other at the first pixel electrode side (See Fig. 1A).
Regarding Claim 21.  Yamazaki further discloses the first portion is crossing the second portion (See Fig. 1). 
Regarding Claim 22.  Yamazaki further discloses the first portion is crossing the second portion (See Fig. 1).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and Yamazaki as applied to claim 1 in view of   US 6356330 B1 to Ando et al.
Regarding Claim 3.  As stated above Ochiai and Yamazaki discloses all the limitations of base claim 1.
Ochiai and Yamazaki do not specifically disclose that a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode.
However, Ando discloses a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode (See Fig. 3 spacer 301) to maintain a gap between the first substrate and second substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a spacer disposed between the first substrate and the second substrate, wherein the spacer is overlapped with the semiconductor layer, the drain line and the common electrode.
Regarding Claim 4.  Ando further discloses the spacer is provided above the first substrate (Fig. 3 spacer 301). 
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant summarily argues that the prior art of record fails to disclose all the limitations of amended claim 1 and claim 11.  Applicant’s argument are not persuasive, as can be seen from the device of Ochiai and Yamazaki the width of the second portion is wider than the width of the scanning line other than the second portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871